Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claims 1-20 are pending in Instant Application.
Priority
Examiner acknowledges Applicant’s claim to priority benefits to CHINA 201811632532 .1 filed 12/28/2018, CHINA 201910367042.1 filed 04/30/2019, and CHINA 201911086662.4 filed 11/07/2019.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 6/24/2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Claim 14 limitation: : “a receiving unit configured to receive a Physical Downlink Shared Channel (PDSCH)” – see Fig.3, receiving unit 310, and “a Physical Uplink Control Channel (PUCCH) resource determination unit configured to determine PUCCH resources for feeding back Hybrid Automatic repeat Request Acknowledgement (HARQ-ACK) information of the PDSCH” – see Fig.3, PUCCH resource determination unit 320, and, “a transmission unit configured to transmit a HARQ-ACK of the PDSCH on the PUCCH resources according to at least one of HARQ-ACK timing information” – see Fig.3, Transmission unit 330 .
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Notice re prior art available under both pre-AIA  and AIA 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yin et al. (US Pub. No.: 2018/0042015), and further in view of 3GPP507 (CAICT, “Enhancements to UCI to support URLLC”, R1-1813507, IDS submitted 6/24/2020).

As per claim 1, Yin disclose A method for transmitting uplink control information (see Fig.1. Fig.2. Fig.7, more user equipments (UEs) {a UE 102} in which systems and methods for physical uplink control channel (PUCCH) resource allocation and hybrid automatic repeat request-acknowledgement (HARQ-ACK) reporting, see para. 0046, 0047, 0245), the method comprising: 
receiving a Physical Downlink Shared Channel (PDSCH) (see para. 0016, the UE  receives a physical downlink control channel (PDCCH) downlink control information (DCI) for a physical downlink shared channel (PDSCH)); 
determining Physical Uplink Control Channel (PUCCH) resources for feeding back Hybrid Automatic repeat Request Acknowledgement (HARQ-ACK) information of the PDSCH (see para. 0016, 
transmitting a HARQ-ACK of the PDSCH on the PUCCH resources according to at least one of HARQ-ACK timing information (see para. 0016, 0023, the UE also transmits the HARQ-ACK in subframe n on the determined PUCCH resource. Also, the eNB further determines a PUCCH resource for HARQ-ACK reporting from the UE, and the eNB additionally receives HARQ-ACK in subframe n on the determined PUCCH resource from the UE, see also para. 0025, 0029, 0110-0112).

Although Yin disclose transmitting a HARQ-ACK of the PDSCH on the PUCCH resources according to at least one of HARQ-ACK timing information;

Yin however does not explicitly disclose transmitting a HARQ-ACK of the PDSCH on the PUCCH resources according to at least one of HARQ-ACK timing information, “the time domain duration of scheduling unit in a downlink bandwidth part and an uplink bandwidth part, or PUCCH resource indication information”.

3GPP507 however disclose transmitting a HARQ-ACK of the PDSCH on the PUCCH resources according to at least one of HARQ-ACK timing information, “the time domain duration of scheduling unit in a downlink bandwidth part and an uplink bandwidth part, or PUCCH resource indication information” (see section 2.1, "it is proposed to configure independent candidate values of DL data to UL HARQ-ACK feedback timing for each PDSCH resource allocation candidate in the time domain resource allocation table", and "The candidate PDSCH to HARQ-ACK timing values are configured for each row of the table. The row #Nl corresponds to a PDSCH with the length of 14 symbols. It is very possible this PDSCH corresponds to eMBB service, so the candidate PDSCH to HARQ-ACK timing values are configured to {0, 2, 4, 6, 8, 10, 12, 14} slots. The #Nl+1 corresponds to a PDSCH with the length of 7 symbols. It is possible this PDSCH corresponds to some low latency data service, so the candidate PDSCH to HARQ-ACK timing values are configured to {6 8 10 12 14 16 18 20} sub-Slots. For the row #Nl+2, it corresponds to a PDSCH with the length of 2 symbols. It is possible this PDSCH corresponds to very low latency data 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of transmitting a HARQ-ACK of the PDSCH on the PUCCH resources according to at least one of HARQ-ACK timing information, “the time domain duration of scheduling unit in a downlink bandwidth part and an uplink bandwidth part, or PUCCH resource indication information”, as taught by 3GPP507, in the system of Yin, so as to support finer indication for HARQfeedback timing. Predefine sub-slot pattern within a slot for HARQ­ACK timing indication. Consider the pattern of [l 2 2 1 2 2 21] symbols within a slot, see 3GPP507, Section 2.1.

As per claim 14, claim 14 is rejected the same way as claim 1. Yin further disclose  A user equipment (see Fig.1, UE 102, Fig.7, UE 702), comprising: a receiving unit (see Fig.7, receiver 720); a Physical Uplink Control Channel (PUCCH) resource determination unit (see Fig.7, processor 703); and a transmission unit (see Fig.7, Transmitter 758). 

As per claim 15, claim 15 is rejected the same way as claim 1. Yin further disclose  A user equipment (see Fig.1, UE 102, Fig.7, UE 702), comprising: a processing unit (see Fig.7, processor 703); and a storage unit (see Fig.7, memory 705), configured to store machine readable instructions, which, when executed by the processing unit (see para. 0301, a program running on the UE 102 according to the described systems and methods is a program (a program for causing a computer to operate) that controls a CPU and the like in such a manner as to realize the function according to the described systems and methods. Then, the information that is handled in these apparatuses is temporarily stored in a RAM while being processed. Thereafter, the information is stored in various ROMs or HDDs, and is read by the CPU). 

Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yin et al. (US Pub. No.: 2018/0042015), in view of 3GPP507 (CAICT, “Enhancements to UCI to support URLLC”, R1-1813507), and further in view of Lyu (US Pub. No.:2018/0205504).

As per claim 2, the combination of Yin and 3GPP507 disclose the method of claim 1.

The combination of Yin and 3GPP507 however does not explicitly disclose wherein the transmitting of the HARQ-ACK of the PDSCH on the PUCCH resources according to at least one of the HARQ-ACK timing information, the time domain duration of scheduling unit in a downlink bandwidth part and the uplink bandwidth part, or the PUCCH resource indication information comprises: determining, based on the HARQ-ACK feedback timing, a downlink slot set associated with HARQ-ACK locations in a HARQ-ACK codebook; determining, for each downlink slot in the slot set, a location of a HARQ-ACK corresponding to each candidate PDSCH reception in the HARQ-ACK codebook; and transmitting the HARQ-ACK on the PUCCH resources based on the determined HARQ-ACK codebook. 

Lyu however disclose wherein the transmitting of the HARQ-ACK of the PDSCH on the PUCCH resources according to at least one of the HARQ-ACK timing information, the time domain duration of scheduling unit in a downlink bandwidth part and the uplink bandwidth part, or the PUCCH resource indication information (see para. 0005, 0103, the user equipment performs data receiving or sending processing according to the scheduling information, and sends a feedback processing result to the base station by using a PUCCH. In a current LTE technology, for FDD, after receiving a PDSCH in a subframe n-4, UE feeds back a HARQ-ACK in a subframe n. For TDD, a time sequence relationship between receiving of a PDSCH and a feedback of a HARQ-ACK corresponding to the PDSCH is shown in Table 1. A subframe marked with a number is an uplink subframe n used to feed back a HARQ-ACK. The number K represents that a HARQ-ACK corresponding to a PDSCH in a downlink subframe set n-k (k belongs to K) needs to be fed back in the uplink subframe n) comprises: determining, based on the HARQ-ACK feedback timing, a downlink slot set associated with HARQ-ACK locations in a HARQ-ACK codebook; determining, for each 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality wherein the transmitting of the HARQ-ACK of the PDSCH on the PUCCH resources according to at least one of the HARQ-ACK timing information, the time domain duration of scheduling unit in a downlink bandwidth part and the uplink bandwidth part, or the PUCCH resource indication information comprises: determining, based on the HARQ-ACK feedback timing, a downlink slot set associated with HARQ-ACK locations in a HARQ-ACK codebook; determining, for each downlink slot in the slot set, a location of a HARQ-ACK corresponding to each candidate PDSCH reception in the HARQ-ACK codebook; and transmitting the HARQ-ACK on the PUCCH resources based 

As per claim 9, the combination of Yin, 3GPP507 and Lyu disclose the method of claim 2.

3GPP507 further disclose wherein the determining, for each downlink slot in the slot set, of the location of a HARQ-ACK corresponding to each candidate PDSCH reception in the HARQ-ACK codebook comprises: determining, for each downlink slot kd in the slot set, a location of a HARQ-ACK corresponding to one or more PDSCHs in a downlink slot kd (see section 2.1, "it is proposed to configure independent candidate values of DL data to UL HARQ-ACK feedback timing for each PDSCH resource allocation candidate in the time domain resource allocation table", and "The candidate PDSCH to HARQ-ACK timing values are configured for each row of the table. The row #Nl corresponds to a PDSCH with the length of 14 symbols. It is very possible this PDSCH corresponds to eMBB service, so the candidate PDSCH to HARQ-ACK timing values are configured to {0, 2, 4, 6, 8, 10, 12, 14} slots. The #Nl+1 corresponds to a PDSCH with the length of 7 symbols. It is possible this PDSCH corresponds to some low latency data service, so the candidate PDSCH to HARQ-ACK timing values are configured to {6 8 10 12 14 16 18 20} sub-Slots. For the row #Nl+2, it corresponds to a PDSCH with the length of 2 symbols. It is possible this PDSCH corresponds to very low latency data service, so the candidate PDSCH to HARQ-ACK timing values are configured to {5 6 7 8 9 10 11} sub-Slots"). 

As per claim 16, claim 16 is rejected the same way as claim 2.

Allowable Subject Matter
Claims 3-8, 10-13 and 17-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

HUAWEI  ct  al.,  'HARQ  enhancements  in  NR  unlicensed',  R1-1808063, 3GPP TSG RAN WG1 Meeting #94, Gothenburg, IDS provided 6/24/2020.
INTERDIGITAL INC., 'On HARQ Enhancements for NR-U', Rl-1809091, 3GPP TSG RAN WGl Meeting #94, Gothenburg, Sweden, IDS provided 6/24/2020.
Ouchi et al (US Pub. No.:2019/0289586)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKERAM JANGBAHADUR whose telephone number is (571)272-1335.  The examiner can normally be reached on M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAKERAM JANGBAHADUR/Primary Examiner, Art Unit 2469